PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/910,742
Filing Date: February 08, 2016
Appellant(s): Smart, Billy Jay Junior. 



__________________
Trevor T. Graves
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 30, 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 15, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 73-74 and 77 are rejected under 35 USC 112(a). Claim 77 is rejected under 35 USC 112(b). Claims 52-55, 58-74 and 77 are rejected under 35 USC 101. Claims 52-55, 58-74 and 77 are rejected under 35 USC 103. 
	(2) Response to 112(a) Arguments
	Appellant argues that, notwithstanding Examiner’s failure to raise the following section 112(a) issue until the third Office Action (see footnote on page 9 of Appeal Brief), the specification provides express support for “said at least one vehicle-mounted sensor in communication with the system such that the amount of luggage in the vehicle (or spare luggage capacity) is updated into the system via an input device”. 
Appellant argues that the specification discloses “taxis may be fitted with sensors or input devices that can communicate with the system 100 to provide information such as the amount of luggage and/or passengers present in the taxi” Specification, p. 13, ll.17-19. Appellant’s specification further argues that the “luggage space monitoring devices…can provide information to the system to check if there is sufficient space [for additional luggage.” Id. At p. 13, ll. 20-22. Finally, “the taxi driver can update the system with number of passengers and/or luggage currently onboard via an input device 120” and “the system can then calculate 
First, Examiner respectfully notes that Examiner has complied with the principles of compact prosecution because the limitation subject to the 112(a) rejection was introduced as an amendment in claims filed on 09/30/2019. Therefore, the Office Action dated 11/15/2019, which this appeal is being taken from, was the first opportunity the Examiner had to address the amendments that raised the 112a rejection. 
Second, Appellant’s above excerpts from the specification do not provide written description support to said limitation because they do not provide an accurate disclosure of Appellant’s specification. 
Appellant’s argument seem to suggest that the sensors and input device can be used together in a way that the sensor would detect the number of luggage, then said number is submitted to the remote server through the input device. However, the specification does not disclose such embodiment and instead discloses the sensor and the input device as alternative embodiments. 
Page 13, l.17 to Page 14, l.4, being the closest written description support in the specification, disclose “Taxis may be fitted with sensors or input devices that can communicate with the system 100 to provide information such as the amount of luggage and/or passengers present in the taxi. For example, if two sets of customers are willing to share, then luggage space monitoring devices (including available boot/trunk space monitoring devices and vehicle load/weight sensing devices) can provide information to the system to check if there is sufficient space. 
Alternatively, the taxi driver can update the system with the number of passengers and/or luggage currently onboard via an input device 120.   The system can then calculate the spare capacity.  The passenger/luggage capacity information may be used by the system to determine the suitability of the taxi for fulfilling a customer request.”
Based on these paragraphs above, a person of ordinary skill in the art would understand that the use of the input device is an alternative embodiment to account for the number of luggage to the use of the sensors. There is no teaching in the specification to show that the number detected by the sensors is displayed to the driver which then enables the driver to input said number into an input device. According to the specification, the driver can either input the number of luggage that was counted by the driver into the input device to be sent to the remote server. Or, as an alternative embodiment, the sensors can detect the number of luggage and send the number to the remote server. 
Thus, the limitation of “said at least one vehicle-mounted sensor in communication with the system such that the amount of luggage in the vehicle (or spare luggage capacity) is updated into the system via an input device” is new matter because the specification does not provide written description support for it.
(3) Response to 112(b) Arguments
Appellant argues that “said sensor” in claim 77 is not indefinite because a person of ordinary skill in the art would reasonable conclude that “at least one vehicle mounted sensor” limitation in claim 73 provide antecedent basis support to “said sensor” (remarks p. 10). Examiner respectfully disagrees. 

Therefore, by claiming “said sensor” in claim 77, a person of ordinary skill in the art would not know which “sensor” of said “at least one vehicle mounted sensor” in claim 73, the Appellant is referring to in claim 77.  Accordingly, “said sensor” in claim 77 is indefinite because a person of ordinary skill in the art would not be able to reasonably ascertain its scope. 
(4) Response to 101 Arguments
Appellant argues that claim 73 is not directed to an abstract idea because it is directed to a system expressly requiring a customer device (such as a portable computing device or smartphone), a processing system (such as a computing device having a processor, a memory and a communications interface), at least one vehicle mounted sensor and an input device. The claim also recite specific elements that “do not amount to simple instructions of implementing the abstract idea into a computer environment (appeal brief p. 11). Examiner respectfully disagrees. 
Examiner respectfully notes that Appellant’s argument is a conclusory one. It only states Appellant’s conclusion about the claims without providing a reasoning or counter arguments why the claim is not directed to an abstract idea and what the specific elements are and why 
Nevertheless, claim 73 limitations of “produce…receive…process…send…send control signals”, as drafted in their entirety, is a system that, under its broadest reasonable interpretation, covers certain Methods of organizing human activity. The claimed invention is a method that allows the fulfillment of transport request for a customer. This method is a certain method of organizing human activity because it is a concept relating to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites customer device (i.e. processor, memory and communication interface), processing system (i.e processor, memory and communication interface) (claim 73).	
The customer device (i.e. processor, memory and communication interface) , processing system (i.e processor, memory and communication interface) , driving system, (claim 73) are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. (please see MPEP 2106.05(f)). 
In addition, the claim recites “at least one vehicle-mounted sensor to detect an amount of luggage in the vehicle (or spare luggage capacity), said at least one vehicle-mounted sensor in communication with the system such that the amount of luggage in the vehicle (or spare luggage capacity) is updated into the system via an input device (120)”. This limitation is also 
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2016/0210675)(paragraphs 29, 69, 84) does not provide any indication that the sensors described above is anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here)(please see also Mack (US 20060108154) describing weight and load bearing vehicle mounted sensors in a well understood, routine and conventional manner and Terada (US 20050261852) stating that vehicle mounted weight sensors are conventional (paragraph 5)). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract 
Therefore, claim 73 is directed towards an abstract idea without integrating said abstract idea into a practical application or providing significantly more limitations. 

Appellant argues that claim 52 is not directed to an abstract idea because Examiner has failed to establish that the claims in the present application are drawn to an abstract idea or that they are fundamental practice long prevalent in their fields as shown in Alice (Appeal brief p. 11). Examiner respectfully disagrees. 
Examiner respectfully notes that MPEP 2106.04(a) states that “the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types… Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).”
MPEP 2106.07(a) further states that “A subject matter eligibility rejection under Step 2 should provide an explanation for each part of the Step 2 analysis: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

 For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it is an abstract idea. Similarly, if the claim is directed to a law of nature or a natural phenomenon, the rejection should identify the law of nature or natural phenomenon as it is recited (i.e., set forth or described) in the claim and explain using a reasoned rationale why it is considered a law of nature or natural phenomenon.
For Step 2A Prong Two, the rejection should identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the identified judicial exception; and evaluate the integration of the judicial exception into a practical application by explaining that 1) there are no additional elements in the claim; or 2) the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in MPEP §§ 2106.04(d), 2106.05(a)- (c) and (e)- (h). Examiners should give weight to all of the claimed additional elements in Prong Two, even if those elements represent well-understood, routine, conventional activity.”


The claim limitations above, as drafted in their entirety, is a process that, under its broadest reasonable interpretation, covers Certain Methods of organizing human activity. The claimed invention is a method that allows the service providers to automatically provide confirmation to a service request. This method is a certain method of organizing human activity because it is a concept relating to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a customer device in the form of portable computing device, computer interface and processor (claim 52).
The customer device in the form of portable computing device, computer interface and processor (claim 52) are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. (please see MPEP 2106.05(f)” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose 

	Evaluating the above paragraphs of the Office Action in view of the MPEP section above demonstrates that prong one and two of step 2A of the subject matter eligibility analysis have been satisfied. 
For prong one of step 2A, the Office Action has identified the judicial exception (i.e. abstract concept of allowing the service providers to automatically provide confirmation to a service request falls within the certain method of organizing human activity grouping) by referring to what is recited (i.e.  receiving…processing…sending…prior to the step of sending…seeking…wherein if no confirmation is received… [as drafted in their entirety]) in the claim and explained that it is considered an exception because the abstract concept of allowing the service providers to automatically provide confirmation to a service request is a concept relating to commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations) and managing relationships or interactions between people. 
	In regards to prong two of step 2A, the Office Action has identified the additional elements recited in the claim beyond the identified judicial exception as portable computing device, computer interface and processor. It further evaluated the integration of the judicial by explaining that these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they are recited at high level of generality which amount to no more than mere instructions to apply the exception using a generic computer component. 
	Therefore, the Examiner has met his prima facie burden of demonstrating that claim 52 is directed towards an abstract idea. 

	Appellant further argues that claim 52 is patent eligible because the claim is analogous to DDR holdings (Appeal brief p. 12). Examiner respectfully disagree.
	Examiner respectfully notes that the Appellant’s argument is a conclusory one because it does not show how claim 52 is analogous to DDR Holdings, other than stating so. 
	Nevertheless, claim 52 is distinguishable from DDR holdings because DDR holdings was rooted in computer technology, while claim 52 uses generic computers to apply an abstract idea.
 In DDR Holdings, the court found an inventive concept in merging the look and feel of two websites together in order to improve the shopper’s experience as patentable subject matter because merging the look and feel of two websites is a technology rooted technology that does not have an abstract equivalent. On the other hand, claim 52 is directed to an abstract concept of allowing service providers to provide confirmation to a service request. The use of generic computers such as a computer interface, portable computing device and processor to automate and apply said abstract concept on a computer environment. 
DDR are fundamental components to merging the look and feel of two websites. 
	Therefore, claim 52 is distinguishable from DDR holdings and not patent eligible. 

	Appellant argues that claim 52 is patent eligible because claim 52 is directed to “significantly more” than the alleged abstract idea and does not simply implement the abstract idea on a generic computer. In addition, Examiner does not provide any analysis regarding why the additional elements are not sufficient to amount to significantly more than the judicial exception (appeal brief p. 12-13). Examiner respectfully disagrees. 
	Examiner respectfully notes that Appellant’s argument is a conclusory one because it does not state a reasoning why claim 52 is directed to “significantly more” other than stating that it is. 
	Nevertheless, in regards to Examiner’s failure to provide any analysis regarding why the additional elements are not sufficient to amount to significantly more than the judicial exception, Examiner stated in the office action dated 11/15/2019 that “claim 52 does not provide significantly more limitations because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea” which explains that the additional elements are 
	Therefore, claim 52 is directed towards an abstract idea without integrating it into a practical application or providing significantly more limitations.  
(5) Response to 103 Arguments

	Appellant argues that a prima facie case of obviousness is lacking because the Examiner fails to provide any reason based on a rational underpinning as to why it would have been obvious to modify Felt by incorporating the teachings of Yoo and/or Sullivan other than stating a KSR A rationale (appeal brief p. 14). Examiner respectfully disagrees. 
Examiner would like to respectfully note that the KSR court has provided multiple rationales that can be used by the Office personnel as articulated reasoning to support a conclusion of obviousness.  MPEP 2143 states that:

“The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art…
Exemplary rationales that may support a conclusion of obviousness include: 

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;…

To reject a claim based on rationale (A), Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 

(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.”

In view of MPEP 2143, Examiner stated in the office action dated 11/15/2019 as a reason to modify Felt in view of Yoo and/or Sullivan that “… it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yoo/Sullivan, in the teaching of Felt/Felt in view Yoo, ( 1) since the claimed invention is merely a combination of old elements, and (2) in the combination each element merely would have performed the same function as it did separately, and (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable. “
In the identified and numbered section of the rationale to combine stated above, the Examiner satisfied his burden to use KSR rationale (A) as stated in the MPEP 2143 by first 
Nevertheless, even if the KSR rationale was lacking which Examiner does not concede, Examiner provided two TSM rationales to combine as an alternative to KSR rationales in regards to both the combination of Yoo and Sullivan with Felt.
In regards to the Yoo combination, Examiner stated that  “it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yoo in the teaching of Felt in order to move to the next selected driver (Yoo paragraph 38).” (please see page 25 of the office action dated 11/15/2019).
In regards to the Sullivan combination, Examiner stated that “a person of ordinary skill in the art would have combined the limitation above as taught by Sullivan in the teaching of Felt in view of Yoo in order to automate the execution of system recommendations (Sullivan abstract, Col. 4, ln 16-22).”
Therefore, whether through a KSR or a TSM rationale to combine, Examiner has satisfied his prima facie burden of obviousness. 

Appellant argues that Sullivan reference is not pertinent to the problem faced by the inventor because the office action fails to explain why an inventor seeking to solve the 
The Sullivan reference is pertinent to the problem faced by the inventor of the current application because, similar to the Appellant, Sullivan aims to efficiently acquire a product via the internet by implementing user’s acquisition preferences automatically. 
Sullivan reference (US 7,689,493) is directed towards acquiring time sensitive financial assets via the internet. It does so by making system recommendations to the user, these system recommendation are implemented only after the user’s manual approval or by automatically applying user’s trade preferences (abstract). 
The current application is directed towards assisting with obtaining products and/or services using websites for customer who are time sensitive (please see PG PUB 2016/0210675 paragraph 3). It aims to help streamline the ordering processing while the user is on the move/traveling (paragraph 2). 
An inventor seeking to solve the identified problem above would have looked at the Sullivan reference because, as stated above, both the Sullivan and current application aim to acquire products via the internet but they also deal with time sensitive transactions. Therefore, Sullivan is pertinent to the problem faced by the inventor of the current invention because the inventor would have looked at Sullivan for a solution to execute online time sensitive transactions while the user is on the move/traveling. 


	In the office action dated 11/15/2019, Mack reference was combined with Felt using a KSR and TSM rationales to disclose at least one vehicle mounted sensor to detect an amount of luggage in the vehicle (or spare luggage capacity) (paragraph 21, a weight sensor is installed in the luggage compartment to measure the weight of the luggage.)
However, the combination of Felt in view of Mack did not disclose that “the at least one vehicle mounted sensor to detect an amount of luggage in the vehicle is in communication with [a remote] system. Kranz was combined with Felt in view of Mack using KSR and TSM rationale to teach said limitation in paragraph 18 and 30. The paragraphs disclose the weight sensors report the sensor reading to a remote system for monitoring. 
The combination of felt in view of Mack and Kranz did not disclose that the amount of luggage in the vehicle (or spare luggage capacity) is updated into the system via an input device. But, Horstemeyer was combined to disclose that the amount of packages in the vehicle (or spare luggage capacity) is updated into the system via an input device (120) (paragraph 417-418, the amount of package is updated via mobile device in the mobile thing and sent to the remote server). 


Appellant argues that a prima facie case of obviousness is lacking because the Examiner fails to provide any reason based on a rational underpinning for combining the references in claim 73 (appeal brief p. 18). Examiner respectfully disagrees. 
In regards to this argument, please see Examiner’s first argument above under section 5 of this Examiner’s answer (Response to 103 arguments) as it addresses a similar argument in regards to the use of KSR rationale to combine prior art references. Furthermore, Examiner has also provided TSM rationale to combine the references in claim 73 except for the Kranz reference (analogous art) which relies solely on the KSR rationale (please see pages 35-37).
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OMAR ZEROUAL/Examiner, Art Unit 3628  
                                                                                                                                                                                                      Conferees:

/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628           
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.